         Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 1 of 24



                       UNITED STATES DISTRICT COURT


                          DISTRICT OF CONNECTICUT


JOHN VIVO, III,                       :
     Plaintiff,                       :
                                      :
              v.                      :
                                      :   Case No. 3:19cv132(AWT)
WARDEN SCOTT ERFE,                    :
     Defendants.                      :

                           INITIAL REVIEW ORDER

     The plaintiff, John Vivo, III, is confined at Cheshire

Correctional Institution (“Cheshire”).          He has filed a civil

action pro se pursuant to 42 U.S.C. § 1983 against Warden Scott

Erfe, Deputy Warden of Treatment and Programs Amonda Hannah,

Correctional Officer Rowold and District Administrator Angel

Quiros. 1   He alleges that the defendants have violated his rights

under the First, Eighth and Fourteenth Amendments.            For the

reasons set forth below, the court will dismiss the complaint in

part.

I.   Legal Standard

     Pursuant to 28 U.S.C. § 1915A(b), the court must review

prisoner civil complaints against governmental actors and

“dismiss ... any portion of [a] complaint [that] is frivolous,


     1 It is evident from the attachments to the complaint that
Deputy Warden Hannah’s last name is spelled Hannah and not
Hanna. See Compl. at 38, 42. Thus, the court refers to Deputy
Warden Hannah using the correct spelling of her last name.
      Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 2 of 24



malicious, or fails to state a claim upon which relief may be

granted,” or that “seeks monetary relief from a defendant who is

immune from such relief.”     Id.   This standard for review

“appl[ies] to all civil complaints brought by prisoners against

governmental officials or entities regardless of whether the

prisoner has paid [a] filing fee.”      Shakur v. Selsky, 391 F.3d

106, 112 (2d Cir. 2004) (internal quotation marks and citation

omitted).

     Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.”         Fed. R.

Civ. P. 8(a)(2).   Although detailed allegations are not

required, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face.   A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citations omitted).              A

complaint that includes only “‘labels and conclusions,’ ‘a

formulaic recitation of the elements of a cause of action’ or

‘naked assertion[s]’ devoid of ‘further factual enhancement,’”

does not meet the facial plausibility standard.        Id. (quoting
                                    2
        Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 3 of 24



Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se

complaint liberally,” the complaint must include sufficient

factual allegations to meet the standard of facial plausibility.

See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations

omitted).

II.   Factual Allegations

      The plaintiff has been confined at Cheshire since June 16,

2016.   See Compl., Doc. No. 1, at 3 ¶ 7.        He has practiced the

Native American faith or religion since 2004.          See id. ¶ 8 & at

16, Ex. B.    As part of his religion, the plaintiff participates

in outdoor smudging rituals for twenty minutes every morning

before sunrise.     Id. ¶¶ 9-10.    Smudging is a purifying or

cleansing technique that is central to the Native American

religion and involves burning sacred plants and engaging in

communal prayer.     Id. ¶ 10.

        On June 23, 2016, the plaintiff signed the Memorandum of

Understanding and Use Agreement for Individual Smudging at

Cheshire.    Id. ¶ 13.    During June, July and most of August 2016,

the plaintiff could not use the sweat lodge to smudge because

there was no Native American Elder at Cheshire.          Id. ¶ 12.

      Warden Erfe would not permit the plaintiff to smudge on

August 6, 2018 or on August 10, 2018 due to a prison lockdown or
                                      3
      Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 4 of 24



due to staff training.    Id. ¶ 14 & at 29-30, Ex. G.         On

September 28, 2016, Correctional Officer Lopes informed the

plaintiff that he could not smudge due to a lockdown at

Cheshire.   Id. ¶ 15.

     On September 24, 2016, the plaintiff submitted a complaint

to the Commission on Human Rights and Opportunities (“CHRO”) in

Hartford, Connecticut, claiming Warden Erfe and Administrator

Quiros had discriminated against him on the basis of his

religion by depriving him of the opportunity to smudge on August

6, 2018 and on August 10, 2018.          Id. at 4 ¶ 17; Ex. G.     On

December 28, 2016, the CHRO dismissed the complaint and issued a

“Release of Jurisdiction”.     Id.

     On October 15, 2016, the plaintiff submitted an inmate

request to Deputy Warden Hannah because an officer had failed to

permit him to smudge earlier that day.          Id. at 4 ¶ 17. On

November 11, 2016, the plaintiff submitted an inmate request to

Deputy Warden Viger regarding his need for a coat and hat to

wear during smudging due to the cold temperatures in the

smudging area.   Id. ¶ 20.    On November 16, 2016, Deputy Warden

Hannah sent the plaintiff a response to his October 15, 2106

inmate request and indicated that his concerns had been

addressed by the third shift commander.          Id. at 42.   The third

shift commander was to follow up with the third shift
                                     4
         Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 5 of 24



supervisors to ensure that smudging occurred on a consistent

basis.    Id.

      On November 18, 2016, Correctional Officer Rowold denied

the plaintiff the opportunity to smudge.            Id. at 5 ¶ 21. On

November 30, 2016, Deputy Warden Hannah informed the plaintiff

that coats and hats would not be provided to inmates who smudge.

Id. at 5 ¶ 22.      On December 6, 2016, the plaintiff filed a

grievance regarding the unavailability of coats and hats for

Native American inmates who needed to smudge on days that were

extremely cold.      Id. ¶ 23.    On February 6, 2017, Warden Erfe

denied the grievance.       Id. ¶ 24.       On February 10, 2017, the

plaintiff filed an appeal of the denial of his grievance.                Id. ¶

25.   On March 2, 2017, District Administrator Quiros denied the

appeal, and he indicated that the plaintiff had exhausted his

administrative remedies and that a level appeal would not be

answered.     Id. at 7 ¶ 37; at 40, Ex. M.         The plaintiff attempted

to appeal the decision of Administrator Quiros anyway.            Id. ¶

38.   On April 10, 2107, an administrative grievance coordinator

indicated that the appeal would not be answered.            Id. ¶ 39.

      It was very cold during the winter months of 2016-2017 and

2017-2018.      Id. at 6 ¶¶ 27-28.    The plaintiff became sick

several times because the defendants did not provide him with a



                                        5
       Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 6 of 24



coat or hat to wear while he engaged in the smudging ritual.

Id. ¶ 28.

      On February 15, 2017, the plaintiff wore another inmate’s

coat during the outdoor smudging ritual.           Id. ¶ 29.   When the

plaintiff came back inside from the sweat lodge, Officer Rowold

asked him whether he had been working.           Id.   The plaintiff

indicated that he had not returned to his prison job because he

was still recovering from surgery.         Id.    Later that day, Officer

Rowold issued the plaintiff a disciplinary ticket for contraband

because he had used a coat that did not belong to him.             Id. ¶

30.   An investigator subsequently deferred the disposition of

the ticket for sixty days.      Id. ¶ 32.

      On February 23, 2017, the plaintiff filed a complaint with

the CHRO claiming that Correctional Officer Rowold had

retaliated against him by issuing him a false disciplinary

report.   Id. at 7 ¶ 34.    On July 27, 2017, the CHRO indicated

that it would retain jurisdiction over the complaint for further

investigation.    Id. at 8 ¶ 40.    On November 27, 2017, the CHRO

dismissed the complaint and issued a “Release of Jurisdiction.”

Id. at 7 ¶ 34.

      On July 28, 2107, intelligence staff members strip searched

a number of Native American inmates, including the plaintiff,

prior to their smudging session.         Id. at 8 ¶ 40. On March 14,
                                     6
      Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 7 of 24



2018, officers issued coats and hats to Native American inmates

to be used during the smudging ritual.       Id. ¶ 41.    This

concession was made pursuant an agreement reached in another

federal case filed by a Native American inmate, Michalski v.

Semple, et al., Case No. 3:16cv2039(DJS)(ECF No. 60).         Id. ¶ 42.

     On June 15, 2018, the plaintiff sent a letter to Counselor

Supervisor Peterson asking to be considered for a peer mentor

position in Counselor Moore’s Peer Mentor Program.         Id. ¶ 44.

At the end of August 2018, the plaintiff sent a follow-up

request to Counselor Supervisor Peterson and Warden Erfe.             On

September 17, 2018, Counselor Supervisor Peterson indicated that

the plaintiff must already be involved in Counselor Moore’s peer

mentor program to be considered for a Peer Mentor position.             Id.

at 98, Ex. R.   As of January 23, 2019, the plaintiff had not

been interviewed for the peer mentor position.        Id. at 8 ¶ 45.

III. Discussion

     The plaintiff claims that that the defendants denied him

the opportunity to practice his religious faith in violation of

the First Amendment’s Establishment and Free Exercise Clauses,

retaliated against him for exercising his First Amendment right

to file seek redress of grievances, subjected him to

unconstitutional conditions of confinement in violation of the

Eighth Amendment, and treated him differently in violation of
                                    7
      Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 8 of 24



the Fourteenth Amendment’s Equal Protection Clause.         For relief,

he seeks monetary damages and a declaratory judgment that the

defendants violated his constitutional rights.

     A.   Eleventh Amendment

     The plaintiff sues the defendants in their individual

capacities only.   Even if the court construed the complaint as

having been filed against the defendants in their official

capacities, the request for a declaration that the defendants

violated his rights in the past fails to state a claim upon

which relief may be granted.

     Under the doctrine of Ex parte Young, 209 U.S. 123 (1908),

a plaintiff may seek prospective injunctive and declaratory

relief to address an ongoing or continuing violation of federal

law or a threat of a violation of federal law in the future.

See In re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007);

Ward v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000).         In

determining whether Ex Parte Young applies, “a court need only

conduct a straightforward inquiry into whether the complaint

alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.”       Verizon Md., Inc. v.

Pub. Serv. Comm'n of Md., 535 U.S. 635, 645 (2002) (internal

quotation marks and citation omitted).



                                    8
      Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 9 of 24



     The plaintiff’s request for a declaration that the

defendants violated his federal constitutional rights in 2016,

2017 and 2018 is barred by the Eleventh Amendment.         See Puerto

Rico Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc., 506

U.S. 139, 146 (1993) (the Eleventh Amendment “does not permit

judgments against state officers declaring that they violated

federal law in the past”); Green v. Mansour, 474 U.S. 64, 68

(1985) (“We have refused to extend the reasoning of Young... to

claims for retrospective relief”) (citations omitted).

Furthermore, if the plaintiff were to prevail on any of his

First, Eighth or Fourteenth Amendment claims, the court

necessarily would determine that the defendants had violated his

constitutional rights.    Thus, a separate award of declaratory

relief is unnecessary.    Accordingly, to the extent that the

plaintiff sues the defendants in their official capacities and

seeks a declaratory judgment, that request for relief is

dismissed.   See 28 U.S.C. § 1915A(b)(1).

     B.   First Amendment - Religion

     The First Amendment to the United States Constitution

provides, in relevant part: “Congress shall make no law

respecting an establishment of religion, or prohibiting the free

exercise thereof ....”    U.S. Const. amend. I.      The plaintiff

contends that the defendants have violated the Free Exercise
                                    9
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 10 of 24



Clause of the First Amendment by denying him the opportunity to

practice his religious beliefs and have also violated the

Establishment Clause of the First Amendment by refusing to

permit him to smudge at various times during the period from

June 23, 2016 to November 18, 2016 and by forcing him to either

to cut short his smudging ceremony or not smudge at all because

they would not provide him with a coat and hat to use in the

outdoor sweat lodge during the cold winter months of 2016, 2017

and 2018.

            1.     Free Exercise Clause

     It is well-established that an inmate has a First Amendment

right to freely exercise his or her chosen religion.         See O'Lone

v. Estate of Shabazz, 283 U.S. 342, 348 (1987) (“Inmates clearly

retain protections afforded by the First Amendment, including

its directive that no law shall prohibit the free exercise of

religion.”)      An inmate’s First Amendment rights, however, are

“[b]alanced against ... the interests of prison officials

charged with complex duties arising from the administration of

the penal system.”      Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir.

2003) (internal quotation marks and citation omitted).         Thus, an

inmate’s right to freely exercise his or her religion is not

without limits and may be subject to restrictions related to

legitimate concerns involving safety and security.        See Pell v.
                                   10
         Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 11 of 24



Procunier, 417 U.S. 817, 822 (1974) (A “prison inmate retains

those First Amendment rights that are not inconsistent with his

status as a prisoner or with the legitimate penological

objectives of the corrections system.”)          A regulation or policy

that burdens an inmate’s religious practices “will not be held

to violate a[n] [inmate’s] right to free exercise of religion if

that [regulation or] policy ‘is reasonably related to legitimate

penological interests.’”        Redd v. Wright, 597 F.3d 532, 536 (2d

Cir. 2010) (quoting O’Lone, 482 U.S. at 349).

     To state a First Amendment free exercise claim, an inmate

is required to make a threshold showing “that the disputed

conduct substantially burden[ed] his sincerely held religious

beliefs.”     Salahuddin v. Goord, 467 F.3d 263, 274-75 (2d Cir.

2006). 2    In determining whether an inmate’s religious beliefs are


     2 The Second Circuit has observed that a question exists as
to whether an inmate must establish that the conduct of prison
officials resulted in a “substantial burden” on his religious
beliefs in order to state a First Amendment free exercise claim.
See Williams v. Does, 639 F. App’x. 55, 56 (2d Cir. May 6, 2016)
(“We have not yet decided whether a prisoner asserting a free-
exercise claim must, as a threshold requirement, show that the
disputed conduct substantially burdened his sincerely held
religious beliefs.”) (citing Holland v. Goord, 758 F.3d 215, 220
(2d Cir. 2014); Barnes v. Furman, 629 F. App’x. 52, 55 n. 3 (2d
Cir. 2015) (“We have not decided whether the substantial burden
test remains viable in our Circuit. . . .”)(citation
omitted); Ford, 352 F.3d at 592 (assuming without deciding that
substantial burden requirement applies). Because the issue has
not yet been squarely addressed by the Second Circuit, this
court will continue to apply the substantial burden test.
                                11
       Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 12 of 24



sincere, a district court should not “evaluate the objective

reasonableness of the [inmate’s] belief” but consider only

whether the [inmate] “sincerely holds a particular belief and

whether the belief is religious in nature.”         Ford, 352 F.3d at

590.

       If an inmate asserts sufficient facts to state a plausible

claim that prison officials engaged in conduct that burdened the

free exercise of his or her religious beliefs, those officials

then must “identify[] the legitimate penological interests that

justif[ied] [their] conduct.       Salahuddin, 467 F.3d at 275

(citations omitted).     “The burden remains with the [inmate] to

show that” the concerns articulated by the prison officials are

“irrational.”    Id. (internal quotations omitted).

       The plaintiff has alleged that he has practiced the Native



See Richard v. Strom, No. 3:18-CV-1451 (CSH), 2018 WL 6050898,
at *3 (D. Conn. Nov. 19, 2018)(noting the “Second Circuit[’s]
uncertainty” as to whether an inmate must continue to make a
“threshold showing” that the conduct of the prison official
substantially burdened his or her religious beliefs, but
observing that “absent instruction to the contrary, Second
Circuit courts have continued to assume the validity of the
substantial burden test when addressing free exercise claims”)
(citations omitted); Smith v. Artus, No. 9:07–CV–1150 NAM/ATB,
2015 WL 9413128, at *9 (N.D.N.Y. Dec. 22, 2015) (“In the absence
of guidance from a higher court, this Court applies the
traditional formulation that, to prevail on a First Amendment
claim, an inmate must show that he has a sincerely held
religious belief, that it was substantially burdened, and that
defendants' conduct was not reasonably related to some
legitimate penological interest.”).
                                12
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 13 of 24



American religion or faith since 2004 and that he is unable to

engage in meaningful worship according to the dictates of his

religion if he cannot participate in sweat lodge ceremonies.

At various times from June 23, 2016 to November 18, 2016, the

defendants interfered with his ability to practice his religion

or faith by refusing to permit him to smudge.       The plaintiff

also asserts that in the cold winter months of 2016, 2017 and

2018, he was forced to either cut short his smudging ceremony or

not smudge at all because the defendants failed to make a coat

and hat available to him to wear during the outdoor sweat lodge

ceremony.    The court concludes that the plaintiff has stated a

plausible claim that the defendants unconstitutionally and

substantially burdened his right to free exercise of his

sincerely held religious practices in violation of the First

Amendment.    This claim will proceed against the defendants in

their individual capacities.

            2.   Establishment Clause

     The Establishment Clause of the First Amendment requires

that a government neither encourage, nor discourage religion.

To determine whether an inmate states a First Amendment

Establishment Clause claim, the court applies the three-part

test set forth in Lemon v. Kurtzman, 403 U.S. 602, 612-13

(1971).   Under Lemon, government action which impacts religious
                                   13
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 14 of 24



activity (1) “must have a secular . . . purpose,” (2) must have

a “principal or primary effect . . . that neither advances nor

inhibits religion,” and (3) “must not foster an excessive

government entanglement with religion.” Id.

     The plaintiff alleges that the defendants denied him the

right to participate in the smudging ritual on a number of

occasions during the period from June 23, 2016 to November 18,

2016 due to prison lockdowns or due to the unavailability of

religious or custody staff members to oversee the smudging

ritual.   The defendants also denied him the use of a hat and

coat to smudge outdoors in the winter months of 2016, 2017 and

2018 for no apparent reason.     The plaintiff claims that the

defendants’ failure to permit him to smudge at all on certain

occasions or to provide him with the necessary outerwear to make

smudging possible during the winter months inhibited the

practice of his religion.    There are insufficient facts to

determine whether the conduct or decisions of the defendants

involved an excessive entanglement between the Department of

Correction and the plaintiff’s religion.       The court will permit

the Establishment Clause claim to proceed for further

development of the record.

     C.    First Amendment - Retaliation

     The plaintiff asserts two retaliation claims.        He claims
                                   14
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 15 of 24



that on February 15, 2017, Officer Rowold issued him a

disciplinary report for contraband in retaliation for a

grievance that he filed in December 2016.       He also claims that

Warden Erfe denied him the opportunity to become a peer mentor

in retaliation for his filing of grievances and/or lawsuits.

     To state a First Amendment retaliation claim, a plaintiff

must allege facts showing “(1) that the speech or conduct at

issue was protected, (2) that the defendant took an adverse

action against [him or her], and (3) that there was a causal

connection between the protected speech [or conduct] and the

adverse action.”    Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir.

2015) (internal quotation marks and citation omitted).         The

Second Circuit has “instructed district courts to approach

prisoner retaliation claims with skepticism and particular care,

because virtually any adverse action taken against a prisoner by

a prison official—even those otherwise not rising to the level

of a constitutional violation—can be characterized as a

constitutionally proscribed retaliatory act.”       Id. at 295

(internal quotation marks and citation omitted).

          1.     Officer Rowold

     Filing lawsuits and filing grievances constitute protected

activities.    See Baskerville v. Blot, 224 F. Supp. 2d 273, 731

(S.D.N.Y. 2002) (noting that a “prisoner’s filing of a
                                   15
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 16 of 24



grievance” and “the filing of a lawsuit” are “constitutionally

protected activit[ies]”) (citations omitted)).        Thus, the

plaintiff has satisfied the first element of a retaliation claim

against defendant Rowold.    Also, courts have held that the

filing of a false disciplinary report may constitute an adverse

action.   See Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002)

(“An allegation that a prison official filed false disciplinary

charges in retaliation for the exercise of a constitutionally

protected right, such as the filing of a grievance, states a

claim under § 1983.”); Mateo v. Fischer, 682 F. Supp. 2d 423,

434 (S.D.N.Y. 2010) (“Filing a false misbehavior report about

Mateo ... would deter a similarly situated person of ordinary

firmness from exercising his First Amendment rights.”).

     With regard to the third element of a retaliation claim,

the plaintiff alleges that Officer Rowold filed the disciplinary

report against him approximately two months after he filed a

grievance against Officer Rowold.       During approximately the same

time period, other Native American inmates used coats that did

not belong to them but did not receive disciplinary reports.

See Compl., Ex. P.   The temporal proximity between the grievance

filed by the plaintiff against Officer Rowold regarding the coat

and hat policy, the fact that other inmates who borrowed coats

did not receive disciplinary reports and the deferral of the
                                   16
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 17 of 24



disciplinary report due to the plaintiff’s good disciplinary

history suggest a causal connection between the issuance of the

disciplinary report and the grievance filed against Officer

Rowold.   See Gayle, 313 F.3d at 683 (noting that “the temporal

proximity of an allegedly retaliatory misbehavior report to a

grievance may serve as circumstantial evidence of retaliation”)

(citation omitted); Barclay v. N.Y., 477 F. Supp. 2d 546, 558

(N.D.N.Y. 2007) (“Types of circumstantial evidence that can show

a causal connection between the protected conduct and the

alleged retaliation include temporal proximity, prior good

disciplinary record, finding of not guilty at

the disciplinary hearing, and statements by defendants as to

their motives.”) (citations omitted).      Accordingly, the First

Amendment retaliation claim will proceed against Officer Rowold

in his individual capacity.

          2.     Warden Erfe

     The plaintiff alleges that in 2017 and 2018, he sought to

participate in the Peer Mentor Program run by Counselor Moore.

In June 2018, he submitted a request to Counselor Peterson to be

considered for a Peer Mentor position within the Program.         See

Compl., Ex. R.   In August 2018, he sent a letter addressed to

Counselor Peterson and Warden Erfe seeking to be included in the

Peer Mentor Program.   See id.    On September 17, 2018, Counselor
                                   17
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 18 of 24



Peterson sent a written response to the plaintiff reiterating

that he must already be involved in Counselor Moore’s Peer

Mentor Program to be considered for a Peer Mentor position and

directed the plaintiff to contact Counselor Moore.        See id.

     The plaintiff believes that he has not been accepted into

the Peer Mentor Program because he files lawsuits.        There are no

facts to support the plaintiff’s claim that Warden Erfe denied

his request to be allowed to participate in Counselor Moore’s

Peer Mentor Program or that he was involved in any decision by

other correctional personnel to deny the plaintiff the

opportunity to participate in the Program.       Rather the

plaintiff’s claim that he has not yet been accepted into the

Program due to a retaliatory motive on the part of Warden Erfe

is speculative.   See Dorsey v. Fisher, 468 F. App’x 25, 27 (2d

Cir. 2012) (“[W]here ... the plaintiff alleges the ultimate fact

of retaliation in a conclusory and speculative manner, he fails

to state a claim for retaliation.”) (citing Flaherty v.

Coughlin, 713 F.2d 10, 13 (2d Cir. 1983)).       The First Amendment

retaliation claim against Warden Erfe is dismissed.        See 28

U.S.C. § 1915A(b)(1).

     D.   Equal Protection

     The plaintiff alleges that the defendants treated him and

other Native American inmates at Cheshire differently than other
                                   18
        Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 19 of 24



inmates at Cheshire who had to work outdoors in the winter

months in violation of the Fourteenth Amendment’s Equal

Protection Clause.      The Fourteenth Amendment provides in

pertinent part that “[n]o state shall ... deny to any person

within its jurisdiction the equal protection of the laws.”               U.S.

Const. amend. XIV, § 1.

     The Equal Protection Clause protects individuals from

invidious discrimination.       It does not mandate identical

treatment for each individual or group of individuals.            Instead,

it requires that similarly situated persons be treated the

same.    See City of Cleburne v. Cleburne Living Ctr., 473 U.S.

432, 439-40 (1985).      To state an equal protection claim, a

plaintiff must allege facts showing that: (1) he was treated

differently from similarly situated individuals, and (2) that

the difference in or discriminatory treatment was based on

“‘impermissible considerations such as race, religion, intent to

inhibit or punish the exercise of constitutional rights, or

malicious or bad faith intent to injure a person.’”           Diesel v.

Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (quoting

LeClair v. Saunders, 627 F.2d 606, 609-10 (2d Cir. 1980).

     The plaintiff has alleged that the defendants provided hats

and coats to inmates who were required to work outside during

the winter months but did not provide hats and coats to Native
                                      19
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 20 of 24



American inmates who engaged in the smudging ritual outdoors

during the winter months.    Thus, he asserts that the defendants

discriminated against him for exercising his First Amendment

right to practice his Native American religion and that there

was no rational basis for this difference in treatment.         The

court will permit the Fourteenth Amendment equal protection

claim to proceed against the defendants in their individual

capacities.

     E.    Eighth Amendment - Conditions

     Although the Constitution does not require “comfortable”

prison conditions, it does not permit prison officials to

maintain conditions which inflict “unnecessary and wanton pain”

or which result in the “serious deprivation of basic human needs

… or the minimal civilized measure of life’s necessities.”

Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

     To state a claim of deliberate indifference to health or

safety due to unconstitutional conditions of confinement, an

inmate must establish both an objective and a subjective

element.   To establish the objective element, the inmate must

allege that he was incarcerated under a condition or a

combination of conditions that resulted in a “sufficiently

serious” deprivation of a life necessity or a “human need[]” or

posed “a substantial risk of serious harm” to his health or
                                   20
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 21 of 24



safety.   Farmer v. Brennan, 511 U.S. 825, 834 (1994); Rhodes,

452 U.S. at 347.    The Supreme Court has identified the following

as basic human needs or life necessities of an inmate: food,

clothing, shelter, medical care, warmth, safety, sanitary living

conditions and exercise.    See Wilson v. Seiter, 501 U.S. 294,

304 (1991); DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489

U.S. 189, 200 (1989); Rhodes, 452 U.S. at 348.        To establish the

subjective element, an inmate must allege that the defendants

possessed culpable intent; that is, they knew that he faced a

substantial risk to his health or safety and disregarded that

risk by failing to take corrective action.       See Farmer, 511

U.S. at 834, 837.

     The plaintiff alleges that the defendants deprived him of

the basic human need for clothing to be worn outside in the

winter and that he became sick on several occasions from

exposure to the cold temperatures.      The court concludes that the

plaintiff has asserted sufficient facts to establish the

objective prong of the Eighth Amendment standard.        The plaintiff

alleges that he made the defendants aware of the cold

temperatures and his need for a coat and hat due to his

propensity to become ill due to a lack of a spleen but they

refused to provide him with either item of clothing.         Compl. at

4-6 ¶¶ 20-27.   These allegations are sufficient to establish the
                                   21
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 22 of 24



subjective prong of the Eighth Amendment standard.        The Eighth

Amendment claim will proceed against the defendants in their

individual capacities.

                                ORDERS

     The court enters the following orders:

     (1)   The request for a declaratory judgment against the

defendants in their official capacities and the First Amendment

retaliation claim against Warden Erfe are DISMISSED pursuant to

28 U.S.C. § 1915A(b)(1).    The First Amendment Free Exercise

Clause and Establishment Clause claims will proceed against the

defendants in their individual capacities, the First Amendment

retaliation claim will proceed against Officer Rowold in his

individual capacity, the Eighth Amendment conditions claim will

proceed against all defendants in their individual capacities,

the Fourteenth Amendment Equal Protection Clause claim will

proceed against all defendants in their individual capacities,

and the First Amendment retaliation claim will proceed against

Hannah in her individual capacity.       The Clerk is directed to

revise the docket to reflect that defendant Amonda Hanna’s last

name is spelled Hannah.

     (2)   Within twenty-one (21) days of this order, the Clerk

shall verify the current work addresses of: Warden Scott Erfe,

Deputy Warden Amonda Hannah, District Administrator Angel Quiros
                                   22
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 23 of 24



and Correctional Officer Rowold and mail a copy of the

complaint, this order, and a waiver of service of process

request packet to each defendant in his or her individual

capacity at his or her confirmed address.       On the thirty-fifth

(35th) day after mailing, the Clerk shall report to the court on

the status of each request.    If any defendant fails to return

the waiver request, the Clerk shall make arrangements for in-

person service by the U.S. Marshals Service and that defendant

shall be required to pay the costs of such service in accordance

with Federal Rule of Civil Procedure 4(d).

     (3)   The defendants shall file their response to the

complaint, either an answer or motion to dismiss, within sixty

(60) days from the date the notice of lawsuit and waiver of

service of summons forms are mailed to them.       If the defendants

choose to file an answer, they shall admit or deny the

allegations and respond to the cognizable claims recited above.

They may also include any and all additional defenses permitted

by the Federal Rules.

     (4)   Discovery, pursuant to Federal Rules of Civil

Procedure 26 through 37, shall be completed within six months

(180 days) from the date of this order.      Discovery requests need

not be filed with the court.



                                   23
     Case 3:19-cv-00132-AWT Document 8 Filed 12/23/19 Page 24 of 24



     (5)   All motions for summary judgment shall be filed within

seven months (210 days) from the date of this order.

     (6)   The Clerk shall send a copy of the complaint and this

order to the Connecticut Attorney General and to the Department

of Correction Legal Affairs Unit.

     (7)   The parties must comply with the District of

Connecticut “Standing Order Re: Initial Discovery Disclosures”

which will be sent to the parties by the Clerk.        The order also

can be found at http://ctd.uscourts.gov/district-connecticut-

public-standing-orders.

     It is so ordered.

     Signed this 23rd day of December, 2019, at Hartford,

Connecticut.



                                 ___________/s/AWT ____________
                                      Alvin W. Thompson
                                 United States District Judge




                                   24
